


EXHIBIT 10.1
CHENIERE ENERGY PARTNERS, L.P.
17,590,360 Common Units
Representing Limited Partner Interests


COMMON UNIT PURCHASE AGREEMENT
February 24, 2013
Purchasers listed on Schedule I attached hereto
Ladies and Gentlemen:
Cheniere Energy Partners, L.P., a limited partnership organized under the laws
of Delaware (the “Partnership”), agrees with each of each of the persons listed
on Schedule I attached hereto (individually, a “Purchaser” and collectively, the
“Purchasers”) to sell the number of common units, each representing a limited
partner interest in the Partnership (the “Common Units”), listed next to each
such Purchaser's name on Schedule I attached hereto (collectively, the “Units”).
The obligations of each Purchaser are several and not joint, and the failure of
any Purchaser to purchase the Units to be purchased by such Purchaser shall not
impact the obligation of any other Purchaser; provided that Units resulting in
an aggregate of $150,000,000 of net proceeds to the Partnership must be
purchased hereunder for any Purchaser to have any obligations hereunder.
The use of the neuter in this Agreement shall include the feminine and masculine
wherever appropriate. Any reference herein to the Registration Statement, the
Base Prospectus or the Final Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Exchange Act on or before the Effective Date of the
Registration Statement or the issue date of the Base Prospectus or the Final
Prospectus, as the case may be; and any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, the Base
Prospectus or the Final Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act after the Effective Date of the
Registration Statement or the issue date of the Base Prospectus or the Final
Prospectus, as the case may be, deemed to be incorporated therein by reference.
Certain terms used herein are defined in Section 15 hereof.
It is understood that as of the date hereof:
(a)the Partnership is an indirect majority owned subsidiary of Cheniere Energy,
Inc., a Delaware corporation (“Cheniere”);


(b)Cheniere indirectly owns 100% of the limited liability company interests in
Cheniere LNG Holdings, LLC, a Delaware limited liability company (“Holdings”);


(c)Cheniere indirectly owns 100% of the limited liability company interests in
Cheniere Class B Units Holdings, LLC, a Delaware limited liability company
(“CBUH”), which









--------------------------------------------------------------------------------




owns 33,333,334 Class B Units (as defined in the partnership agreement of the
Partnership (the “Partnership Agreement”)) of the Partnership;


(d)Holdings owns 100% of the limited liability company interests in Cheniere
Energy Partners GP, LLC, a Delaware limited liability company (the “General
Partner”), which is the sole general partner of the Partnership, and which owns
a 2.0% general partner interest in the Partnership;


(e)Holdings owns 100% of the limited liability company interests in Cheniere
Subordinated Units Holdings, LLC, a Delaware limited liability company
(“Subsidiary Holdings”), which owns all of the outstanding subordinated units in
the Partnership (the “Subordinated Units”);


(f)Holdings owns 100% of the limited liability company interests in Cheniere
Common Units Holding, LLC, a Delaware limited liability company (“Common Units
Holding”);


(g)the Partnership owns 100% of the limited liability company interests in
Cheniere Energy Investments, LLC, a Delaware limited liability company
(“Investments”);


(h)Investments owns 100% of the limited liability company interests in Cheniere
Midstream Services, LLC, a Delaware limited liability company (“Midstream
Services”);


(i)Investments owns 100% of the limited liability company interests in Cheniere
NGL Pipeline, LLC, a Delaware limited liability company (“NGL Pipeline”);


(j)Investments owns 100% of the outstanding limited liability company interests
in Sabine Pass LNG-GP, LLC, a Delaware limited liability company (the “Operating
GP”), which is the sole general partner of Sabine Pass LNG, L.P., a Delaware
limited partnership (“Sabine Pass”), and which owns a non-economic general
partner interest in Sabine Pass;


(k)Investments owns 100% of the limited liability company interests in Sabine
Pass LNG-LP, LLC, a Delaware limited liability company (the “Operating LP”),
which owns a 100% limited partner interest in Sabine Pass and 100% of the
limited liability company interests in Sabine Pass Liquefaction, LLC (the
“Liquefaction Company”), a Delaware limited liability company; and


(l)Sabine Pass owns 100% of the limited liability company interests in Sabine
Pass Tug Services, LLC, a Delaware limited liability company (“Tug Services”).


The Partnership, the General Partner, Investments, Midstream Services, NGL
Pipeline, the Operating GP, the Operating LP, Sabine Pass, the Liquefaction
Company and Tug Services shall be referred to collectively as the “Partnership
Entities.”
This is to confirm the agreement between the Partnership and the Purchasers
concerning the purchase of the Units from the Partnership by the Purchasers.

2

--------------------------------------------------------------------------------






1.Representations and Warranties. The Partnership represents and warrants to
each of the Purchasers as set forth below in this Section 1.


(a)Registration. The Partnership meets the requirements for use of Form S-3
under the Act and has prepared and filed with the Commission a registration
statement (file number 333-183780) on Form S-3, including a related Base
Prospectus, for registration under the Act of the offering and sale of
securities of the Partnership, including the Units. Such Registration Statement,
including any amendments thereto filed prior to the Applicable Time, has become
effective. The Partnership will file with the Commission a final prospectus
supplement relating to the Units in accordance with Rule 424(b). As filed, such
final prospectus supplement shall contain all information required by the Act
and the rules thereunder, and except to the extent the Purchasers shall agree in
writing to a modification, shall be in all substantive respects in the form
furnished to the Purchasers prior to the Applicable Time or, to the extent not
completed at the Applicable Time, shall contain only such specific additional
information and other changes (beyond that contained in the Base Prospectus) as
the Partnership has advised the Purchasers, prior to the Applicable Time, will
be included or made therein. The Registration Statement, at the Applicable Time,
meets the requirements set forth in Rule 415(a)(1)(x). The initial Effective
Date of the Registration Statement was not earlier than the date three years
before the Applicable Time.


(b)No Material Misstatements or Omissions in Registration Statement or Final
Prospectus. On the Effective Date, the Registration Statement did, and when the
Final Prospectus is first filed in accordance with Rule 424(b) and on the
Closing Date (as defined herein) (the “settlement date”), the Final Prospectus
(and any supplement thereto) will, comply in all material respects with the
applicable requirements of the Act and the Exchange Act and the respective rules
thereunder; on each Effective Date and at the Applicable Time, the Registration
Statement did not and will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and on the date of any filing
pursuant to Rule 424(b) and on the Closing Date and any settlement date, the
Final Prospectus (together with any supplement thereto) will not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; each of the statements made by the
Partnership in the Registration Statement and to be made in the Final Prospectus
and any further amendments or supplements to the Registration Statement or Final
Prospectus within the coverage of Rule 175(b) under the Act, including (but not
limited to) any statements made under the heading “Cash Distribution Policy and
Restrictions on Distributions.


(c)No Material Misstatements or Omissions in Disclosure Package. The Disclosure
Package does not, as of the Applicable Time, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

3

--------------------------------------------------------------------------------






(d)Documents Incorporated by Reference. The documents incorporated by reference
in the Registration Statement did not, and the Final Prospectus when it is first
filed in accordance with Rule 424(b) and any further documents filed and
incorporated by reference therein will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(e)Formation and Qualification. Each of the Partnership Entities has been duly
formed and is validly existing as a limited partnership or limited liability
company, as applicable, in good standing under the laws of the State of Delaware
with full power and authority to enter into and perform its obligations under
this Agreement (if a party hereto), to own or lease and to operate its
properties and to conduct its business, in each case as described in the
Disclosure Package and the Final Prospectus. Each of the Partnership Entities is
duly qualified to do business as a foreign limited partnership or limited
liability company, as applicable, and is in good standing under the laws of each
jurisdiction that requires such qualification or registration, except where the
failure to be so qualified or registered could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), prospects, results of operations, business
or properties, taken as a whole, whether or not from transactions arising in the
ordinary course of business, of the Partnership Entities (a “Material Adverse
Effect”), or subject the limited partners of the Partnership to any material
liability.


(f)Power and Authority to Act as a General Partner. The General Partner has full
power and authority to act as general partner of the Partnership in all material
respects as described in the Disclosure Package and the Final Prospectus. The
Operating GP has full power and authority to act as general partner of Sabine
Pass in all material respects as described in the Disclosure Package and the
Final Prospectus.


(g)Ownership of the General Partner. Holdings owns 100% of the limited liability
company interests in the General Partner; such limited liability company
interests have been duly authorized and validly issued in accordance with the
limited liability company agreement of the General Partner (the “GP LLC
Agreement”), and are fully paid (to the extent required by the GP LLC Agreement)
and nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act (the “Delaware
LLC Act”)); and Holdings owns such limited liability company interests free and
clear of all liens, encumbrances, security interests, charges or other claims
(“Liens”) (except for restrictions on transferability as described in the
Disclosure Package and the Final Prospectus and restrictions on transferability
set forth in the Investors' and Registration Rights Agreement dated as of July
31, 2012 by and among Cheniere, the Partnership, the General Partner, CBUH,
Blackstone CQP Holdco LP and the other investors party thereto from time to time
(the “IRRA”)).

4

--------------------------------------------------------------------------------








(h)Valid Issuance of the Units. The Units to be purchased by the Purchasers from
the Partnership have been duly authorized for issuance and sale to the
Purchasers pursuant to this Agreement and, when issued and delivered by the
Partnership pursuant to this Agreement against payment of the consideration set
forth herein, will be validly issued and fully paid (to the extent required
under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-607 and
17-804 of the Delaware LP Act.)


(i)Capitalization. As of the date hereof, the issued and outstanding partnership
interests of the Partnership consist of 39,488,488 Common Units, 135,383,831
Subordinated Units, 6,289,911 General Partner Units (as defined in the
Partnership Agreement), 133,333,334 Class B Units and the incentive distribution
rights (as defined in the Partnership Agreement, the “Incentive Distribution
Rights”), which are the only partnership interests in the Partnership issued and
outstanding. Such Common Units, Subordinated Units, Class B Units and Incentive
Distribution Rights, together with the limited partner interests represented
thereby, have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-607 and 17-804 of the Delaware LP Act). The General
Partner is the sole general partner of the Partnership with a 2.0% general
partner interest in the Partnership represented by such General Partner Units.
Such General Partner Units have been duly authorized and validly issued in
accordance with the Partnership Agreement. Subsidiary Holdings owns all of the
Subordinated Units, Common Units Holding owns 11,963,488 Common Units; CBUH owns
33,333,334 Class B Units and the General Partner owns all of General Partner
Units and the Incentive Distribution Rights, in each case free and clear of all
Liens (except for restrictions on transferability set forth in the Partnership
Agreement, the other Liens described in the Disclosure Package and the Final
Prospectus and restrictions on transferability set forth in the IRRA).


(j)Ownership of Investments. The Partnership owns 100% of the limited liability
company interests in Investments; such limited liability company interests have
been duly authorized and validly issued in accordance with the limited liability
company agreement of Investments (the “Investments LLC Agreement”) and are fully
paid (to the extent required by the Investments LLC Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act); and the Partnership owns such limited liability
company interests free and clear of all Liens (except for restrictions on
transferability as described in the Disclosure Package, the Final Prospectus or
the Investments LLC Agreement).

5

--------------------------------------------------------------------------------








(k)Ownership of Midstream Services. Investments owns 100% of the limited
liability company interests in Midstream Services; such limited liability
company interests have been duly authorized and validly issued in accordance
with the limited liability company agreement of Midstream Services (the
“Midstream Services LLC Agreement”) and are fully paid (to the extent required
by the Midstream Services LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and Investments owns such limited liability company interests free and
clear of all Liens (except for restrictions on transferability as described in
the Disclosure Package, the Final Prospectus or the Midstream Services LLC
Agreement).


(l)Ownership of NGL Pipeline. Investments owns 100% of the limited liability
company interests in NGL Pipeline; such limited liability company interests have
been duly authorized and validly issued in accordance with the limited liability
company agreement of NGL Pipeline (the “NGL Pipeline LLC Agreement”) and are
fully paid (to the extent required by the NGL Pipeline LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and Investments owns such limited
liability company interests free and clear of all Liens (except for restrictions
on transferability as described in the Disclosure Package, the Final Prospectus
or the NGL Pipeline LLC Agreement).


(m)Ownership of the Operating GP. Investments owns 100% of the issued and
outstanding limited liability company interests of the Operating GP; such
limited liability company interests have been duly authorized and validly issued
in accordance with the limited liability company agreement of the Operating GP
(the “Operating GP LLC Agreement”) and are fully paid (to the extent required by
the Operating GP LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and Investments owns such limited liability company interests free and
clear of all Liens (except for restrictions on transferability as described in
the Disclosure Package, the Final Prospectus or the Operating GP LLC Agreement).


(n)Ownership of the Operating LP. Investments owns 100% of the limited liability
company interests in the Operating LP; such limited liability company interests
have been duly authorized and validly issued in accordance with the limited
liability company agreement of the Operating LP (the “Operating LP LLC
Agreement”) and are fully paid (to the extent required by the Operating LP LLC
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware LLC Act); and Investments owns such
limited liability company interests free and clear of all Liens (except for
restrictions on transferability as described in the Disclosure Package, the
Final Prospectus or the Operating LP LLC Agreement).

6

--------------------------------------------------------------------------------






(o)Ownership of the General Partner Interest in Sabine Pass. The Operating GP is
the sole general partner of Sabine Pass and owns a non-economic general partner
interest in Sabine Pass; such general partner interest has been duly authorized
and validly issued in accordance with the agreement of limited partnership of
Sabine Pass (the “Sabine Pass Partnership Agreement”); and the Operating GP owns
such general partner interest free and clear of all Liens (except for Liens as
described in the Disclosure Package, the Final Prospectus or the Sabine Pass
Partnership Agreement and Liens granted to secure the indebtedness outstanding
under the Indenture, dated November 9, 2006, between Sabine Pass and The Bank of
New York (the “Sabine Indenture”));


(p)Ownership of the Limited Partner Interest in Sabine Pass. The Operating LP
owns a 100% limited partner interest in Sabine Pass; such limited partner
interest has been duly authorized and validly issued in accordance with the
Sabine Pass Partnership Agreement and is fully paid (to the extent required
under the Sabine Pass Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-607 and
17-804 of the Delaware LP Act); and the Operating LP owns such limited partner
interest free and clear of all Liens (except for Liens as described in the
Disclosure Package, the Final Prospectus or the Sabine Pass Partnership
Agreement and Liens granted to secure the indebtedness outstanding under the
Sabine Indenture).


(q)Ownership of the Liquefaction Company. Operating LP owns 100% of the limited
liability company interests in the Liquefaction Company; such limited liability
company interests have been duly authorized and validly issued in accordance
with the limited liability company agreement of the Liquefaction Company (the
“Liquefaction Company LLC Agreement”) and are fully paid (to the extent required
by the Liquefaction Company LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and Operating LP owns such limited liability company interests free
and clear of all Liens (except for restrictions on transferability as described
in the Disclosure Package, the Final Prospectus or the Liquefaction Company LLC
Agreement and Liens granted to secure the indebtedness outstanding under (i) the
Credit Agreement (Term Loan A), dated as of July 31, 2012, among the
Liquefaction Company, Société Générale, as Term Loan A Administrative Agent and
Common Security Trustee, and the lenders party thereto from time to time (the
“Liquefaction Credit Agreement”) and (ii) the Indenture, dated as of February 1,
2013, among the Liquefaction Company, any guarantors party thereto and The Bank
of New York Mellon, as trustee) (the “Liquefaction Indenture”).


(r)Ownership of Tug Services. Sabine Pass owns 100% of the limited liability
company interests in Tug Services; such limited liability company interests have
been duly authorized and validly issued in accordance with the limited liability
company agreement of Tug Services (the “Tug Services LLC Agreement”) and are
fully paid (to the extent required by the Tug Services LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and Sabine Pass owns such limited
liability company interests free and clear of all Liens (except for restrictions
on transferability as described in the Disclosure Package, the Final Prospectus
or the Tug Services LLC Agreement and Liens granted to secure the indebtedness
outstanding under the Sabine Indenture).



7

--------------------------------------------------------------------------------




(s)No Other Subsidiaries. Except for other Partnership Entities, none of the
Partnership Entities owns, directly or indirectly, any equity or long-term debt
securities of any corporation, partnership, limited liability company, joint
venture, association or other entity.


(t)No Preemptive Rights, Registration Rights or Options. Except as identified in
the Disclosure Package and the Final Prospectus or as have been waived, there
are no (i) preemptive rights or other rights to subscribe for or to purchase any
equity securities of the Partnership Entities, (ii) any restrictions upon the
voting or transfer of any equity securities of the Partnership Entities, except
pursuant to the Sabine Indenture, the Liquefaction Credit Agreement, the
Liquefaction Indenture or the IRRA, or (iii) outstanding options or warrants to
purchase any securities of the Partnership Entities. Except for such rights that
have been waived or as described in the Disclosure Package and the Final
Prospectus, neither the filing of the Registration Statement nor the sale of the
Units as contemplated by this Agreement gives rise to any rights for or relating
to the registration of any Common Units or other securities of the Partnership.


(u)Authority and Authorization. The Partnership has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder. The Partnership has all requisite partnership power and authority to
issue, sell and deliver the Units, in accordance with and upon the terms and
conditions set forth in this Agreement, the Partnership Agreement, the
Disclosure Package and the Final Prospectus. All partnership and limited
liability company action, as the case may be, required to be taken by the
Partnership or any of its partners, as the case may be, for approving the
authorization, issuance, sale and delivery of the Units, and the consummation of
the transactions contemplated by this Agreement, have been validly taken.


(v)Authorization, Execution, Delivery and Enforceability of this Agreement. This
Agreement has been duly authorized, executed and delivered by, or on behalf of,
the Partnership and constitutes a legal, valid and binding obligation of the
Partnership, enforceable against the Partnership in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.


(w)Authorization, Execution, Delivery and Enforceability of Certain Agreements.
Each of the Partnership Agreement, the GP LLC Agreement, the Investments LLC
Agreement, the Operating GP LLC Agreement, the Operating LP LLC Agreement, the
Midstream Services LLC Agreement, the NGL Pipeline LLC Agreement, the Sabine
Pass Partnership Agreement, the Liquefaction Company LLC Agreement and the Tug
Services LLC Agreement has been duly authorized, executed and delivered by each
Partnership Entity party thereto and, with respect to the GP LLC Agreement,
Holdings and is a valid and legally binding agreement of such entity,
enforceable against such entity in accordance with its terms; provided, however,
that with respect to each such agreement, the enforceability thereof may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors' rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law); and provided further that
the indemnity, contribution and exoneration provisions contained in any of such
agreements may be limited by applicable laws and public policy.

8

--------------------------------------------------------------------------------






(x)No Conflicts. None of (i) the offering, issuance or sale by the Partnership
of the Units, (ii) the execution, delivery and performance of this Agreement by
the Partnership or (iii) the consummation of any other transactions contemplated
by this Agreement (A) conflicts or will conflict with or constitutes or will
constitute a violation of the partnership agreement, limited liability company
agreement, certificate of formation or conversion or other constituent document
(collectively, the “Constituent Documents”) of any Partnership Entity, (B)
conflicts or will conflict with or constitutes or will constitute a breach or
violation of, or a default (or an event that, with notice or lapse of time or
both, would constitute such a default) under any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which any
Partnership Entity is a party or by which any of them or any of their respective
properties may be bound, (C) violates or will violate any statute, law or
regulation or any order, judgment, decree or injunction of any court, regulatory
body, administrative agency, governmental body or arbitrator having jurisdiction
over any Partnership Entity or any of their properties or assets in a proceeding
to which any of them or their property is a party or (D) results or will result
in the creation or imposition of any Lien upon any property or assets of any
Partnership Entity, which conflicts, breaches, violations, defaults or Liens, in
the case of clauses (B), (C) or (D), would, individually or in the aggregate,
have a Material Adverse Effect or would materially impair the ability of the
Partnership to consummate the transactions provided for in this Agreement.


(y)No Consents. No permit, consent, approval, authorization, order,
registration, filing or qualification of or with any court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
any Partnership Entity or any of their properties or assets is required in
connection with (i) the offering, issuance or sale by the Partnership of the
Units, (ii) the execution, delivery and performance of this Agreement or the
fulfillment of the terms thereof by the Partnership or (iii) the consummation of
any other transactions contemplated by this Agreement, except (x) for such
permits, consents, approvals and similar authorizations under (A) the Act that
have been obtained or made (other than those relating to the filing of the
Prospectus with the Commission), (B) the Exchange Act and (C) blue sky laws of
any jurisdiction, and (y) for such consents that, if not obtained, would not,
individually or in the aggregate, have a Material Adverse Effect or would not
materially impair the ability of the Partnership to consummate the transactions
provided for in this Agreement.

9

--------------------------------------------------------------------------------








(z)No Defaults. None of the Partnership Entities is (i) in violation of its
Constituent Documents or any statute, law or regulation or any order, judgment,
decree or injunction of any court, regulatory body, administrative agency,
governmental body or arbitrator having jurisdiction over any of the Partnership
Entities or any of their properties or assets or (ii) in breach, default (or an
event that, with notice or lapse of time or both, would constitute such a
default) or violation in the performance of any obligation, agreement or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound, which breach, default or violation, if
continued, would have a Material Adverse Effect.


(aa)Conformity of Units to Description. The Units conform in all material
respects to the description thereof contained in the Disclosure Package and the
Final Prospectus.


(bb)No Material Adverse Change. Except as otherwise disclosed in the Disclosure
Package and the Final Prospectus, subsequent to the respective dates as of which
such information is given in the Disclosure Package and the Final Prospectus,
(i) there has been no Material Adverse Effect or any development that may
reasonably be expected to result in a Material Adverse Effect, (ii) there have
been no material transactions entered into by the any of the Partnership
Entities, on a consolidated basis, other than transactions in the ordinary
course of business, (iii) none of the Partnership Entities have incurred any
material liabilities or obligations, direct or contingent other than in the
ordinary course of business, (iv) the Partnership Entities, on a consolidated
basis, have not, other than regular quarterly distributions and accrued Class B
Units, declared, paid or made a material dividend or distribution of any kind on
any class of its units of beneficial interest (other than dividends or
distributions from wholly owned subsidiaries), (v) the Partnership is not in
default under the terms of any class of securities of the Partnership or any
outstanding debt obligations, if any, which would result in a Material Adverse
Effect, (vi) there has not been any change in the authorized or outstanding
units of the Partnership and (vii) there has not been any material increase in
the short-term or long-term debt (including capitalized lease obligations but
excluding borrowings under existing or future bank lines of credit) of the
Partnership Entities, on a consolidated basis.


(cc)No Labor Dispute. No labor problem or dispute with the employees of any
Partnership Entity exists or, to the knowledge of the Partnership, is threatened
or imminent, that would have a Material Adverse Effect, except as set forth in
or contemplated in the Disclosure Package and the Final Prospectus.

10

--------------------------------------------------------------------------------








(dd)Financial Statements. The consolidated historical financial statements and
schedules of the Partnership and its consolidated subsidiaries included in the
Final Prospectus and the Registration Statement present fairly the financial
condition, results of operations and cash flows of the Partnership Entities as
of the dates and for the periods indicated; such financial statements have been
prepared in accordance with the applicable accounting requirements of Regulation
S-X under the Act and in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods involved. The selected financial data set forth under the caption
“Selected Financial Data” in the Partnership's Annual Report on Form 10-K for
the year ended December 31, 2012, which is incorporated by reference into the
Final Prospectus and the Registration Statement, are accurately presented in all
material respects and prepared on a basis consistent with the audited and
unaudited historical financial statements from which they have been derived.


(ee)XBRL. The interactive data in eXtensbile Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission's rules and guidelines applicable
thereto.


(ff)Independent Public Accountants. Ernst & Young LLP, who has audited certain
financial statements of the Partnership and delivered its reports with respect
to the audited financial statements included in the Registration Statement, the
Disclosure Package and the Final Prospectus, is an independent registered public
accounting firm with respect to the Partnership within the meaning of the Act.


(gg)Litigation. Except as described in the Disclosure Package and the Final
Prospectus, there is no (i) action, suit or proceeding before or by any court,
arbitrator or governmental agency, body or official, domestic or foreign, now
pending or, to the knowledge of the Partnership, threatened, to which any of the
Partnership Entities is or may be a party or to which the business or property
of any of the Partnership Entities is or may be subject, (ii) statute, rule,
regulation or order that has been enacted, adopted or issued by any governmental
agency with respect to any Partnership Entity or (iii) injunction, restraining
order or order of any nature issued by a federal or state court or foreign court
of competent jurisdiction, to which any of the Partnership Entities is or may be
subject, that, in the case of clauses (i), (ii) and (iii) above, would,
individually or in the aggregate, (A) have a Material Adverse Effect, (B)
prevent or result in the suspension of the issuance or sale of the Units or (C)
in any manner draw into question the validity of this Agreement.

11

--------------------------------------------------------------------------------








(hh)Title to Properties. Each of the Partnership Entities has good and
indefeasible title to all real property and good title to all personal property
described in the Disclosure Package or the Final Prospectus as owned by
Partnership Entities, free and clear of all Liens except (i) as described, and
subject to limitations contained, in the Disclosure Package and the Final
Prospectus or (ii) as do not materially interfere with the use of such
properties taken as a whole as they have been used in the past and are proposed
to be used in the future as described in the Disclosure Package or the Final
Prospectus; with respect to any real property and buildings held under lease by
the Partnership Entities, such real property and buildings are held under valid
and subsisting and enforceable leases with such exceptions as do not materially
interfere with the use of the properties of the Partnership Entities taken as a
whole as they have been used in the past as described in the Disclosure Package
or the Final Prospectus and are proposed to be used in the future as described
in the Disclosure Package or the Final Prospectus; provided, however, that with
respect to such leases, the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors' rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).


(ii)Rights-of-Way. Except as described in or contemplated by the Disclosure
Package and the Final Prospectus, each of the Partnership Entities has such
easements or rights-of-way from each person (collectively, “rights-of-way”) as
are necessary to conduct its business in the manner described in the Disclosure
Package and the Final Prospectus, except for (i) qualifications, reservations
and encumbrances that would not, individually or in the aggregate, have a
Material Adverse Effect and (ii) such rights-of-way that, if not obtained, would
not have, individually or in the aggregate, a Material Adverse Effect; other
than as set forth, and subject to the limitations contained, in the Disclosure
Package and the Final Prospectus, each of the Partnership Entities has fulfilled
and performed all its material obligations with respect to such rights-of-way,
and no event has occurred that allows, or after notice or lapse of time would
allow, revocation or termination thereof or would result in any impairment of
the rights of the holder of any such rights-of-way, except for such revocations,
terminations and impairments that would not have a Material Adverse Effect; and,
except as described in the Disclosure Package and the Final Prospectus, none of
such rights-of-way contains any restriction that is materially burdensome to the
Partnership Entities, taken as a whole.


(jj)Tax Returns. Each of the Partnership Entities has filed all foreign,
federal, state and local tax returns that are required to be filed or has
requested extensions thereof, except in any case in which the failure so to file
would not have a Material Adverse Effect except as set forth in or contemplated
in the Disclosure Package and the Final Prospectus, and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a Material Adverse Effect, except as set forth
in or contemplated in the Disclosure Package and the Final Prospectus.





12

--------------------------------------------------------------------------------




(kk)Insurance. The Partnership Entities are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the business in which they are engaged, and all
such insurance is in full force and effect.


(ll)Distribution Restrictions. No subsidiary of the Partnership is currently
prohibited, directly or indirectly, from paying any distributions to the
Partnership, from making any other distribution on such subsidiary's equity
interests, from repaying to the Partnership any loans or advances to such
subsidiary from the Partnership or from transferring any of such subsidiary's
property or assets to the Partnership or any other subsidiary of the
Partnership, except in connection with the Sabine Indenture, the Liquefaction
Indenture, the Liquefaction Credit Facility or as otherwise described in or
contemplated by the Disclosure Package and the Final Prospectus.


(mm)Possession of Licenses and Permits. Except as described in or contemplated
by the Disclosure Package and the Final Prospectus, the Partnership Entities
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business associated with their assets in their current stage of development,
except where the failure so to possess would not, individually or in the
aggregate, result in a Material Adverse Effect; the Partnership Entities are in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, individually or in the
aggregate, result in a Material Adverse Effect; all of the Governmental Licenses
are valid and in full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, individually or in the aggregate, result in a
Material Adverse Effect; and the Partnership Entities have not received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses that, individually or in the aggregate would reasonably be
expected to result in a Material Adverse Effect.


(nn)Environmental Laws. Except as described in or contemplated by the Disclosure
Package and the Final Prospectus, the Partnership Entities (i) are in compliance
with any and all applicable federal, state and local laws and regulations
relating to the prevention of pollution or protection of the environment or
imposing liability or standards of conduct concerning any Hazardous Materials
(as defined below) (“Environmental Laws”), (ii) have received all permits
required of them under applicable Environmental Laws to conduct their respective
businesses as presently conducted, (iii) are in compliance with all terms and
conditions of any such permits and (iv) do not have any liability in connection
with the release into the environment of any Hazardous Material, except in the
case of each of clauses (i), (ii), (iii) and (iv) as would not, individually or
in the aggregate, have a Material Adverse Effect. The term “Hazardous Material”
means (A) any “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, (B)
any “hazardous waste” as defined in the Resource Conservation and Recovery Act,
as amended, (C) any petroleum or petroleum product, (D) any polychlorinated
biphenyl and (E) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, waste or substance regulated under or within the meaning of
any applicable Environmental Law.



13

--------------------------------------------------------------------------------




(oo)Possession of Intellectual Property. Except as would not result in a
Material Adverse Effect, (i) the Partnership Entities own or possess, or can
acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business of the Partnership Entities, and (ii) the Partnership Entities have not
received any notice and are not otherwise aware of any infringement of or
conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances that would render any Intellectual
Property invalid or inadequate to protect the interests in the Partnership
Entities.


(pp)ERISA. Each Partnership Entity is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which any Partnership Entity would have any liability, excluding any reportable
event for which a waiver could apply; no Partnership Entity expects to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which any
Partnership Entity would have any liability that is intended to be qualified
under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified, and nothing has occurred, whether by action or by
failure to act, that would reasonably be expected to cause the loss of such
qualification.


(qq)Description of Legal Proceedings and Contracts; Filing of Exhibits. There
are no legal or governmental proceedings pending or, to the knowledge of the
Partnership, threatened or contemplated, against any of the Partnership
Entities, or to which any of the Partnership Entities is a party, or to which
any of their respective properties or assets is subject, that are required to be
described in the Registration Statement or the Disclosure Package but are not so
described, and there are no agreements, contracts, indentures, leases or other
instruments that are required to be described in the Registration Statement or
the Disclosure Package or to be filed as an exhibit to the Registration
Statement that are not described or filed as required by the Act or the Exchange
Act. The statements included in the Registration Statement and the Disclosure
Package, insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate summaries of such legal
matters, agreements, documents or proceedings in all material respects.

14

--------------------------------------------------------------------------------








(rr)Sarbanes-Oxley Act of 2002. Except as set forth in the Disclosure Package
and Final Prospectus, the Partnership is in compliance in all material respects
with all applicable provisions of the Sarbanes-Oxley Act of 2002, the rules and
regulations promulgated in connection therewith and the rules of the NYSE MKT
LLC (the “NYSE MKT”) that are effective and applicable to the Partnership.


(ss)Investment Company. None of the Partnership Entities is, and after giving
effect to the issuance and sale of the Units and the application of the proceeds
therefrom as described in the Disclosure Package and the Final Prospectus, none
of the Partnership Entities will be, an “investment company” or a company
“controlled by” an “investment company,” each as defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).


(tt)Books and Records. The Partnership maintains a system of internal accounting
controls sufficient to provide reasonable assurance that, with respect to the
Partnership Entities, (i)  transactions are executed in accordance with
management's general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management's general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals, and appropriate
action is taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement is accurate.


(uu)No Deficiency in Internal Control Over Financial Reporting. Except as set
forth in the Disclosure Package and Final Prospectus, based on the evaluation of
its disclosure controls and procedures conducted in connection with the
preparation and filing of the Partnership's annual report on Form 10-K for the
year ended December 31, 2012, the Partnership's internal controls over financial
reporting applicable to the Partnership Entities are effective and the
Partnership is not aware of (i) any significant deficiencies or material
weaknesses in the design or operation of the Partnership's internal control over
financial reporting that are likely to adversely affect the Partnership's
ability to record, process, summarize and report financial data; or (ii) any
fraud, whether or not material, that involves management or other employees who
have a role in the Partnership's internal control over financial reporting.

15

--------------------------------------------------------------------------------








(vv)No Changes in Internal Control Over Financial Reporting. Except as set forth
in the Disclosure Package and Final Prospectus, since the date of the most
recent evaluation of the disclosure controls and procedures described in Section
1(uu) hereof, there have been no significant changes in the Partnership's
internal control over financial reporting that materially affected or are
reasonably likely to materially affect the Partnership's internal control over
financial reporting.


(ww)Disclosure Controls and Procedures. Except as set forth in the Disclosure
Package and Final Prospectus, (i) the Partnership Entities have established and
maintain disclosure controls and procedures (as such term is defined in Rule
13a‑15 under the Exchange Act), (ii) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the
Partnership in the reports it files or will file or submit under the Exchange
Act, as applicable, is accumulated and communicated to management of the General
Partner, including its principal executive officers and principal financial
officers, as appropriate, to allow timely decisions regarding required
disclosure to be made and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.


(xx)Market Stabilization. None of the Partnership Entities has taken, directly
or indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation of the price of any security of the
Partnership to facilitate the sale or resale of the Units.


(yy)Loans to Directors and Officers. The Partnership Entities have provided
true, correct and complete copies of all documentation pertaining to any
extension of credit in the form of a personal loan made, directly or indirectly,
by any of the Partnership Entities to any director or executive officer of any
of the Partnership Entities or to any family member or affiliate of any director
or executive officer of any of the Partnership Entities.


(zz)Political Contributions. None of the Partnership Entities nor, to the
knowledge of the Partnership, any officer, trustee or director purporting to act
on behalf of any of the Partnership Entities, has at any time: (i) made any
contributions to any candidate for political office, or failed to disclose fully
any such contributions, in violation of law; (ii) made any payment of funds to,
or received or retained any funds from, any state, federal or foreign
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or allowed by applicable law;
or (iii) engaged in any transactions, maintained any bank accounts or used any
partnership or limited liability company funds except for transactions, bank
accounts and funds, which have been and are reflected in the normally maintained
books and records of the Partnership Entities.

16

--------------------------------------------------------------------------------






(aaa)Foreign Corrupt Practices Act. No Partnership Entity, nor, to the knowledge
of the Partnership, any director, officer, agent, employee or affiliate of any
Partnership Entity, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; the Partnership
Entities and their affiliates have conducted their businesses in compliance with
the FCPA; and Cheniere has instituted and maintains policies and procedures
applicable to itself and all of its subsidiaries that are reasonably designed to
promote and achieve compliance therewith.


(bbb)Anti-Money Laundering Laws. The operations of the Partnership Entities are
and have been conducted at all times in compliance with, in each case to the
extent applicable, the financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
anti-money laundering statutes of all jurisdictions where the Partnership
Entities conduct business, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Partnership Entities
with respect to the Anti-Money Laundering Laws is pending or, to the knowledge
of the Partnership, threatened.


(ccc)Office of Foreign Assets Control. None of the Partnership Entities, nor, to
the knowledge of the Partnership, any director, officer, agent, employee or
affiliate of a Partnership Entity is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Partnership will not directly or indirectly use the
proceeds of the issuance and sale of the Units, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.


(ddd)Lending Relationship. Except as disclosed in the Disclosure Package and the
Final Prospectus, no Partnership Entity (i) has any material lending or, to the
knowledge of the Partnership, other material relationship with any bank or
lending affiliate of the Purchasers or (ii) intends to use any of the proceeds
from the sale of the Units hereunder to repay any outstanding debt owed to any
affiliate of the Purchasers.

17

--------------------------------------------------------------------------------






(eee)Private Placement. The Partnership has not sold or issued any securities
that would be integrated with the issuance and sale of the Units contemplated by
this Agreement pursuant to the Act or the interpretations thereof by the
Commission.


(fff)FINRA Matters. To the knowledge of the Partnership, there are no
affiliations or associations between any member of the Financial Industry
Regulatory Authority (“FINRA”) and any of the General Partner's officers or
directors, or the Partnership's 5% or greater securityholders, except as set
forth in the Disclosure Package and the Final Prospectus.


(ggg)Statistical Data. Any statistical and market-related data included in the
Registration Statement or the Final Prospectus are based on or derived from
sources that the Partnership believes to be reliable and accurate in all
material respects.


(hhh)Listing on the NYSE MKT. On or prior to the Closing Date, the Units will be
validly listed on the NYSE MKT, subject to official notice of issuance, and, to
the knowledge of the Partnership, there is no violation of any listing
requirements or any current or threatened action for delisting.


Any certificate signed by any officer of the General Partner on behalf of the
Partnership and delivered to the Purchasers or counsel for the Purchasers in
connection with the sale of the Units shall be deemed a representation and
warranty by the Partnership, as to matters covered thereby, to the Purchasers.
2.Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants to the Partnership as
follows:


(a)    Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement and performance by such Purchaser of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
similar action on the part of such Purchaser. This Agreement has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute a legal, valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.
(b)    Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement, and the purchase of the
Units will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (i) the charter or by-laws of such
Purchaser, (ii) any statute, law, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over such
Purchaser or any of its properties, or (iii) any agreement or instrument to
which such Purchaser is a party or by which such Purchaser is bound or to which
any of the properties of such Purchaser is subject, except, in the case of
clauses (ii) and (iii) above, for any such breach,

18

--------------------------------------------------------------------------------




violation, default, lien, charge or encumbrance that would not reasonably be
expected, individually or in the aggregate, to have a material adverse effect on
the condition (financial or otherwise), results of operations, business,
properties or prospects of such Purchaser.
(c)    Experience of Purchasers. Such Purchaser is knowledgeable, sophisticated
and experienced in making, and is qualified to make decisions with respect to,
investments in securities presenting an investment decision like that involved
in the purchase of the Units, including investments in securities issued by the
Partnership and investments in comparable companies. In connection with its
decision to purchase the Units, such Purchaser is relying only upon the General
Disclosure Package and the representations, warranties, covenants and agreements
of the Partnership contained in this Agreement.
(d)    No Manipulation. Such Purchaser has not taken, directly or indirectly,
any action that is designed to or that has constituted or that would reasonably
be expected to cause or result in the stabilization or manipulation of the price
of any security of the Partnership to facilitate the sale or resale of the
Units.
(e)    Confidentiality Prior to the Date Hereof. Other than to (i) other Persons
party to this Agreement and (ii) such Purchaser's attorneys and other advisors
in accordance with the terms of such Purchaser's confidentiality agreement with
the Partnership or its affiliates, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with the transaction
contemplated by this Agreement (including the existence and terms of such
transaction).
(f)    No Group. Such Purchaser is acting independently of the other Purchaser
in making its decision to purchase its Units pursuant to this Agreement, and the
Purchasers are not acting as a “group” (as defined in Section 13 of the Exchange
Act and the Rules and Regulations thereunder), except to the extent such
Purchaser is an affiliate of another Purchaser.
3.Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Partnership agrees to
sell to the several Purchasers, and each Purchaser agrees, severally and not
jointly, to purchase from the Partnership, the respective numbers of Units set
forth in the introductory paragraph of this Agreement, at a purchase price of
$20.75 per unit (the “Purchase Price”).

19

--------------------------------------------------------------------------------








4.Delivery and Payment. Delivery of and payment for the Units shall be made at
10:30 a.m., Houston time, on March 1, 2013, or at such time on such later date
not more than three Business Days after the foregoing date as the Purchasers
shall designate, which date and time may be postponed by agreement between the
Purchasers and the Partnership (such date and time of delivery and payment for
the Units being herein called the “Closing Date”). Delivery of the Units shall
be made to the Purchasers against payment by the Purchasers of the purchase
price thereof to or, upon the order of the Partnership, by wire transfer payable
in same-day funds to an account specified by the Partnership.


5.Agreements. The Partnership agrees with each Purchaser that:


(a)Preparation of Final Prospectus and Registration Statement. Prior to Closing
Date, the Partnership will not file any amendment of the Registration Statement
or supplement (including the Final Prospectus) to the Base Prospectus or any
Rule 462(b) Registration Statement unless the Partnership has furnished the
Purchasers a copy for their review prior to filing and will not file any such
proposed amendment or supplement to which the Purchasers reasonably object. The
Partnership will cause the Final Prospectus, properly completed, and any
supplement thereto to be filed in a form approved by the Purchasers with the
Commission pursuant to the applicable paragraph of Rule 424(b) within the time
period prescribed and will provide evidence satisfactory to the Purchasers of
such timely filing. The Partnership will promptly advise the Purchasers (i) when
the Final Prospectus, and any supplement thereto, shall have been filed (if
required) with the Commission pursuant to Rule 424(b) or when any Rule 462(b)
Registration Statement shall have been filed with the Commission, (ii) when,
prior to the Closing Date, any amendment to the Registration Statement shall
have been filed or become effective, (iii) of any request by the Commission or
its staff prior to the Closing Date for any amendment of the Registration
Statement, or any Rule 462(b) Registration Statement, or for any supplement to
the Final Prospectus or for any additional information, (iv) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any notice objecting to its use or the institution
or threatening of any proceeding for that purpose and (v) of the receipt by the
Partnership of any notification with respect to the suspension of the
qualification of the Units for sale in any jurisdiction or the institution or
threatening of any proceeding for such purpose. The Partnership will use its
best efforts to prevent the issuance of any such stop order or the occurrence of
any such suspension or objection to the use of the Registration Statement and,
upon such issuance, occurrence or notice of objection, to obtain as soon as
possible the withdrawal of such stop order or relief from such occurrence or
objection, including, if necessary, by filing an amendment to the Registration
Statement or a new registration statement and using its best efforts to have
such amendment or new registration statement declared effective as soon as
practicable. If, at any time prior to the Closing Date, there occurs any event
or development which would result in the Prospectus containing an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, the Partnership will promptly notify the Purchasers
of such event and promptly will prepare and furnish to the Purchasers a
supplement which will correct such statement or omission.


(b)Price Manipulation. The Partnership will not take, directly or indirectly,
any action designed to or that would constitute or that might reasonably be
expected to cause or

20

--------------------------------------------------------------------------------




result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Partnership to facilitate the sale or resale of
the Units.


(c)Expenses. The Partnership agrees to pay the costs and expenses relating to
the following matters: (i) the preparation, printing or reproduction and filing
with the Commission of the Registration Statement (including financial
statements and exhibits thereto), the Final Prospectus and each amendment or
supplement to any of them; (ii) the preparation, printing, authentication,
issuance and delivery of certificates for the Units, including any stamp or
transfer taxes in connection with the execution of this Agreement or the
original issuance and sale of the Units; (iii) the registration of the Units
under the Exchange Act and the listing of the Units on the NYSE MKT; (iv) the
fees and expenses of the Partnership's accountants and the fees and expenses of
counsel (including local and special counsel) for the Partnership; and (v) all
other costs and expenses incident to the performance by the Partnership of its
obligations hereunder; provided, however, that except as otherwise provided in
this Section 5(c) or Section 7, the Purchasers shall bear and pay all of their
own costs and expenses, including the fees and expenses of their counsel.


6.Conditions to the Obligations of the Purchasers. The several obligations of
the Purchasers to purchase the Units shall be subject to the accuracy of the
representations and warranties on the part of the Partnership contained herein
as of the Applicable Time and the Closing Date, to the accuracy of the
statements of the Partnership made in any certificates pursuant to the
provisions hereof, to the performance by the Partnership of its obligations
hereunder and to the following additional conditions:


(a)The Final Prospectus and any supplement thereto have been filed in the manner
and within the time period required by Rule 424(b); any material required to be
filed by the Partnership pursuant to Rule 433(d) under the Act shall have been
filed with the Commission within the applicable time periods prescribed for such
filings by Rule 433; and no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use shall have been issued
and no proceedings for that purpose shall have been instituted or threatened.


(b)The Partnership shall have requested and caused Andrews Kurth LLP, counsel
for the Partnership Entities, to have furnished to the Purchasers their opinion,
dated the Closing Date and addressed to the Purchasers, substantially to the
effect provided to the underwriters in connection with the offering of Common
Units by the Partnership in September 2012, the form of which has been provided
to the Purchasers.

21

--------------------------------------------------------------------------------






(c)The General Partner shall have furnished to the Purchasers a certificate of
the Partnership, signed on behalf of the Partnership by the Chief Financial
Officer of the General Partner, dated the Closing Date, to the effect that the
signers of such certificate have examined the Registration Statement, the
Disclosure Package, the Final Prospectus and any amendment or supplement
thereto, and this Agreement and that:


(i)the representations and warranties of the Partnership in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date, and the Partnership has complied with all of the agreements
and satisfied all of the conditions on its part to be performed or satisfied at
or prior to the Closing Date;


(ii)no stop order suspending the effectiveness of the Registration Statement or
any notice objecting to its use has been issued, and no proceedings for that
purpose have been instituted or, to the Partnership's knowledge, threatened; and


(iii)since the date of the most recent financial statements included in the
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto), there has been no Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).


(d)Subsequent to the Applicable Time or, if earlier, the dates as of which
information is given in the Registration Statement (exclusive of any amendment
thereof) and the Final Prospectus (exclusive of any amendment or supplement
thereto), there shall not have been any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
earnings, business or properties of the Partnership Entities taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Prospectus (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to above, is, in the sole judgment of either
Purchaser, material and adverse to the Partnership Entities.


(e)Prior to the Closing Date, the Partnership shall have furnished to the
Purchasers such further information, certificates and documents as the
Purchasers may reasonably request.


(f)The Units shall be listed and admitted and authorized for trading on the NYSE
MKT, and reasonably satisfactory evidence of such actions shall have been
provided to the Purchasers.


If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Purchasers and counsel for
the Purchasers, this Agreement and all obligations of the Purchasers hereunder
may be canceled at, or at any time prior to, the Closing Date by the Purchasers.
Notice of such cancellation shall be given to the Partnership in writing or by
telephone or facsimile confirmed in writing.

22

--------------------------------------------------------------------------------




The documents required to be delivered by this Section 6 shall be delivered at
the offices of counsel to the applicable Purchasers: Proskauer Rose LLP, Eleven
Times Square, New York, New York 10036-8299 and Latham & Watkins LLP, 885 Third
Avenue, New York, New York 10022, on the Closing Date.
7.Indemnification.


(a)Subject to the provisions of this Section, the Partnership will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling Persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of reasonable investigation that any such
Purchaser Party may suffer or incur as a result of or relating to any action
instituted against a Purchaser in any capacity, or any of them or their
respective affiliates, by any unitholder of the Partnership who is not an
affiliate of such Purchaser with respect to the Units (unless such action is
based upon a breach of such Purchaser's representations, warranties or covenants
under this Agreement or any agreements or understandings such Purchaser may have
with any such unitholder or any violations by such Purchaser of state or federal
securities laws or any conduct by such Purchaser, which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Partnership in
writing, and the Partnership shall have the right to assume the defense thereof
with counsel of its own choosing reasonably acceptable to the Purchaser Party.
Any Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the
Partnership in writing, (ii) the Partnership has failed after a reasonable
period of time to assume such defense and to employ counsel, or (iii) in such
action there is, in the reasonable opinion of such separate counsel, a material
conflict on any material difference between the position of the Partnership and
the position of such Purchaser Party, in which case the Partnership shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Partnership will not be liable to any Purchaser Party
under this Agreement (A) for any settlement by a Purchaser Party effected
without the Partnership's prior written consent, which shall not be unreasonably
withheld or delayed; or (B) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to any Purchaser Party's breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement.

23

--------------------------------------------------------------------------------








(b)Subject to the provisions of this Section, each Purchaser will indemnify and
hold the Partnership and its partners, the General Partner's officers and
directors and the employees and agents of affiliates of the Partnership (and any
other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Partnership (within the meaning of Section 15 of the Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Partnership Indemnity”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys'
fees and costs of reasonable investigation that any such Partnership Indemnity
may suffer or incur as a result of or relating to any breach of a Purchaser's
representations, warranties or covenants contained in this Agreement.


8.Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Partnership
and of the Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of the Purchasers or the Partnership or any of the officers, directors,
employees, agents or controlling persons referred to in Section 7 hereof, and
will survive delivery of and payment for the Units for a period of one year
after the date of this Agreement. The provisions of Section 7 shall survive the
termination or cancellation of this Agreement for a period of one year after the
date of this Agreement.


9.Notices. All communications hereunder will be in writing and effective only on
receipt, and, if sent to the Purchasers, will be mailed, delivered or telefaxed
to, if to Carp Investments Pte Ltd., at 60B Orchard Road #06-18 Tower 2, The
Atrium@Orchard, Singapore 238891, and if to Pertin Investment Limited, Bosland
Limited, Novolink Investments Limited or Claradon Investments Limited, at RRJ
Management (HK) Limited 12/F, Man Yee Building, 68 Des Voeux Road, Central, Hong
Kong, with a copy in each case to 298 Tiong Bahru Road #13-01 Central Plaza
168730, Singapore and Proskauer Rose, Suite 1701-1705, 17/F, Two Exchange
Square, 8 Connaught Place, Central, Hong Kong, Attention: Yuval Tal and Jay Tai;
or, if to GSO Credit-A Partners LP or GSO Palmetto Opportunistic Investment
Partners LP, at GSO Capital Partners LP, 345 Park Avenue, 31st Floor, New York,
New York 10154, with a copy to Latham & Watkins LLP, 885 Third Avenue, New York,
New York 10022, Attention: Jonathan Rod; or, if sent to the Partnership, will be
mailed, delivered or telefaxed to Cheniere Energy Partners, L.P., at 700 Milam,
Suite 800, Houston, Texas 77002 and confirmed to the Corporate Secretary, with a
copy to Andrews Kurth LLP, 600 Travis, Suite 4200, Houston, Texas 77002,
Attention: Scott Olson.

24

--------------------------------------------------------------------------------






10.Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns and
the Purchaser Parties referred to in Section 7 hereof, and no other person will
have any right or obligation hereunder.


11.Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Partnership and the
Purchasers with respect to the subject matter hereof.


12.Applicable Law. This Agreement and any claim, controversy or dispute relating
to or arising out of this Agreement will be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed within the State of Texas.


13.Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original, and all of which together shall
constitute one and the same agreement.


14.Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.


15.Definitions. The following terms, when used in this Agreement, shall have the
meanings indicated.


“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Applicable Time” means 6:00 p.m. (Central time) on February 24, 2013.
“Base Prospectus” shall mean the base prospectus referred to in paragraph 1(a)
above contained in the Registration Statement at the time of its initial
effectiveness on October 24, 2012.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in Houston, Texas.
“Commission” shall mean the Securities and Exchange Commission.
“Disclosure Package” shall mean (i) the Base Prospectus, (ii) the Final
Prospectus and (iii) any document incorporated by reference therein.
“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto and any Rule 462(b)
Registration Statement became or becomes effective.

25

--------------------------------------------------------------------------------






“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
“Final Prospectus” shall mean the prospectus supplement relating to the Units
that is first filed pursuant to Rule 424(b) after the Applicable Time, together
with the Base Prospectus.
“Registration Statement” shall mean the registration statement referred to in
Section 1(a) hereof, including exhibits and financial statements and any
prospectus supplement relating to the Units that is filed with the Commission
pursuant to Rule 424(b) and deemed part of such registration statement pursuant
to Rule 430B, as amended on each Effective Date and, in the event any
post-effective amendment thereto or any Rule 462(b) Registration Statement
becomes effective prior to the Closing Date, shall also mean such registration
statement as so amended or such Rule 462(b) Registration Statement, as the case
may be.
“Rule 164,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 430B,” “Rule 433,” and
“Rule 462” refer to such rules under the Act.


[SIGNATURE PAGES FOLLOW]



26

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Partnership and the Purchasers.
Very truly yours,
 
 
 
CHENIERE ENERGY PARTNERS, L.P.
 
 
 
By:
Cheniere Energy Partners GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
By:
/s/    Meg A. Gentle
 
 
 
Name:
Meg A. Gentle
 
 
 
Title:
Chief Financial Officer














--------------------------------------------------------------------------------






The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.


PERTIN INVESTMENT LIMITED


By:
/s/    Ong Tiong Sin
 
 
 
Name:
Ong Tiong Sin
 
 
 
Title:
Director
 
 

















































































CHENIERE ENERGY PARTNERS, L.P.


COMMON UNIT PURCHASE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------






BOSLAND LIMITED
By:
/s/    Ong Tiong Sin
 
 
 
Name:
Ong Tiong Sin
 
 
 
Title:
Director
 
 



























































































CHENIERE ENERGY PARTNERS, L.P.


COMMON UNIT PURCHASE AGREEMENT SIGNATURE PAGE





--------------------------------------------------------------------------------






NOVOLINK INVESTMENTS LIMITED
By:
/s/    Ong Tiong Sin
 
 
 
Name:
Ong Tiong Sin
 
 
 
Title:
Director
 
 



























































































CHENIERE ENERGY PARTNERS, L.P.


COMMON UNIT PURCHASE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------






CLARADON INVESTMENTS LIMITED
By:
/s/    Ong Tiong Sin
 
 
 
Name:
Ong Tiong Sin
 
 
 
Title:
Director
 
 





























































































CHENIERE ENERGY PARTNERS, L.P.


COMMON UNIT PURCHASE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------






CARP INVESTMENTS PTE LTD.
By:
/s/   Patrick Pang
 
 
 
Name:
Patrick Pang
 
 
 
Title:
Authorised Signatory
 
 























































































CHENIERE ENERGY PARTNERS, L.P.


COMMON UNIT PURCHASE AGREEMENT SIGNATURE PAGE





--------------------------------------------------------------------------------






GSO CREDIT-A PARTNERS LP
By: GSO CAPITAL PARTNERS LP, its investment manager
By:
/s/    Marisa Beeney
 
 
 
Name:
Marisa Beeney
 
 
 
Title:
General Counsel
 
 























































































CHENIERE ENERGY PARTNERS, L.P.


COMMON UNIT PURCHASE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------






GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP
By: GSO CAPITAL PARTNERS LP, its investment manager
By:
/s/    Marisa Beeney
 
 
 
Name:
Marisa Beeney
 
 
 
Title:
General Counsel
 
 























































































CHENIERE ENERGY PARTNERS, L.P.


COMMON UNIT PURCHASE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------




Schedule I


Purchasers


Purchaser
Number of Units
Pertin Investment
Limited.............................................................
1,445,783


 
Bosland
Limited............................................................................
1,445,783


 
Novolink Investments
Limited......................................................
9,638,554


 
Claradon Investments
Limited......................................................
2,409,639


 
Carp Investments Pte
Ltd..............................................................
722,891


 
GSO Credit-A Partners
LP.............................................................
963,855


 
GSO Palmetto Opportunistic Investment Partners LP...................
963,855


 
     Total
17,590,360


 




